—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint on the ground that the action is barred by the exclusivity provisions of the Workers’ Compensation Law (see, Workers’ Compensation Law § 11). Where, as here, an employee applies for and accepts workers’ compensation benefits, he is deemed to have elected his remedy and thereby forfeits his right to proceed by way of common-law tort (see, Cunningham v State of New York, 60 NY2d 248; Mera v Adelphi Mfg. Co., 160 AD2d 781, 782; Martin v Casagrande, 159 AD2d 26, 29-30, lv dismissed 76 NY2d 1018). Furthermore, an employee may not bring a common-law action against his employer as the owner of the property where the job-related injury occurred (Billy v Consolidated Mach. Tool Corp., 51 NY2d 152, 158-159, rearg denied 52 NY2d 829; Adams v Benderson Dev. Co., 207 AD2d 1024). We have no authority to condition defendant’s entitlement to summary judgment upon the requirement that defendant satisfy the judgment awarded in the workers’ compensation proceeding. (Appeal from Order of Supreme Court, Monroe County, Fisher, J.—Negligence.) Present—Denman, P. J., Green, Callahan, Balio and Boehm, JJ.